DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 56-60 are under examination.
Claim 1-55 are cancelled.
Claim 55-60 are rejected.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/625,515, now U.S. Patent 10,624,358 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, see below in the 112, first paragraph rejection. Additionally, it is noted the provisional application No. 62/25,368 fails to provide adequate support or enablement in the manner of claim 56-60, wherein a preservative composition comprising an effective amount of between about 0.002 to about 4.0 wt % of Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol. 

Information Disclosure Statement
The information disclosure statement filed 05/26/2021 with respect to Non-Patent Literature Documents, Cite No. 7, Cite No. 10 and Cite No. 17, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Cite No. 7 does not match the published date as on document; and Cite No. 10 and Cite No. 17 does not have dates listed on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 56 is objected to because of the following informalities:  the phrase “…Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol…” should be “…Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol…” emphasis the alpha is subscripted in the instant specification as filed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the preservative composition comprising an amount of about 0.002 to about 4.0 wt % of Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol wt% added to kibble (published specification [0062], [0072]), does not reasonably provide enablement for ‘…an effective amount of between about 0.002 to about 4.0 wt % of Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol, wherein application of the composition is effective for reducing colony forming units of pathogens by about 94% compared to application of a composition lacking Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol…”.   
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Test of Enablement 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261,270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).

Undue Experimentation Factors 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples;
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Upon applying this test to claim 56-60, it is believed that undue experimentation would be required because: (F) The amount of direction provided by the inventor; (G) the existence of working examples and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 The existence of working example 1: the example in the specification as filed, (published specification [0062], [0072]) are drawn to Nα-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol, however, the instant specification does not disclose working examples to the claimed product “…an effective amount of between about 0.002 to about 4.0 wt % of Na-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol, wherein application of the composition is effective for reducing colony forming units of pathogens by about 94% compared to application of a composition lacking Na-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol.” as cited in claim 56. 
Additionally, the specification as filed, (published specification [0062, [0072], [0081], Table 1, Table 3]) does not discloses wherein “…an effective amount of between about 0.002 to about 4.0 wt % of Na-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol, wherein application of the composition is effective for reducing colony forming units of pathogens by about 94% …” as cited in claim 56, in other words there is not disclose of the claimed product to reduce colony forming units of all kinds of pathogens, but rather to only Salmonella sp. Furthermore the lack of any working examples, particularly demonstrated on Table 3 does not support the about by about 94% compared to application of a composition lacking the claimed product. 
There is lack of direction by the provided by the inventor as how “…an effective amount of between about 0.002 to about 4.0 wt % of Na-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol, wherein application of the composition is effective for reducing colony forming units of pathogens by about 94% to application of a composition lacking Na-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol…” as cited in claim 56. Therefore, the amount of experimentation necessary to use the invention based on the content of the disclosure would be high and would constitute an undue burden.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 56, the recitation of “…an effective amount of between about 0.002 to about 4.0 wt % of Na-(C8-C18) acyl arginine alkyl (C1-C8) ester-thymol…” is unclear as to what the percentage amount is the amounts based upon, hence the claim is indefinite. Claim 57-60 are also rejected since the claims are depended upon rejected claim 56. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 56, 58 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiumin Ma et al. (Ref. U, Food Chemistry 206 (2016) 167-173).
Regarding claim 56, Qiumin Ma et al. (Qiumin Ma) discloses nanoemulsions (composition) comprising essential oil component (EOC), thymol and lauric arginate (ethy-Nα-lauroyl-L-agrinine ethyl ester monohydrochloride) as an antimicrobial preservative to control foodborne pathogens in food systems (Ref. U, pg. 167-168, Abstract, Introduction).  Qiumin Ma discloses an amount of 1% w/w the essential oil component, thymol of the composition comprising nanoemulsions (pg. 170, Fig. 2), which is in range with the cited range. 
As for the wherein clause as recited in claim 50, lines 4-6, the “wherein” clause merely states the result of the limitations in the claim and therefore, adds nothing to the patentability or substance of the claim. Therefore, this phrase does not limit the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQe2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.corn Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001). Since Qiumin Ma discloses the nanoemulsions (composition) comprising the essential oil component (EOC), thymol and lauric arginate (ethy-Nα-lauroyl-L-agrinine ethyl ester monohydrochloride) as the antimicrobial preservative and use to control foodborne pathogens in food systems then [T]he discovery of a result that would flow naturally from teachings of prior art are not patentable. In re Libby, 118 USPQ 94 (CCPA 1958).
Regarding claim 58 and 60, Qiumin Ma discloses the nanoemulsions (composition) comprising Tween 80 (pg. 172, col. 1, last sentence), wherein Tween 80 is a well-known non-ionic surfactant and also known as a buffer, wherein the buffer is known to function as to maintain a desired range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Qiumin Ma et al. (Ref. U, Food Chemistry 206 (2016) 167-173) as applied to claim 1 above, and further in view of King et al. (US 2015/0342197 A1).
Regarding claim 57 and 59, Qiumin Ma discloses the claimed invention as discussed above in claim 56. Qiumin Ma is silent on a cheating agent EDTA as cited in claim 57 and coloring agent as cited in claim 59, in the composition. However, King et al. (King) discloses an antimicrobial composition and use in a treatment of food product (‘197, Abstract, [0009]). King disclose the composition comprising lauric arginate (‘197, [0018]), chelating agents including EDTA and colouring agent (‘197, [0040]). 
 Qiumin Ma and King are of the same field of endeavor of antimicrobial composition comprising lauric arginate to control foodborne pathogens in food systems. It would have been obvious to one of ordinary skill in the art to be motivated to incorporate King’s cheating agent, EDTA and colouring agent in Qiumin Ma’s composition since King clearly teaches known combination of cheating agent, EDTA and colouring agent with lauric arginate to provide a desired antimicrobial composition for food product. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 12, 13, 14 and 15 of U.S. Patent No. 10,986,851. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 56-60 recites same preservative composition comprising same components and amounts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792